Title: From George Washington to Daniel Parker, 18 June 1783
From: Washington, George
To: Parker, Daniel


                  
                     Sir,
                     Newburgh 18th June 83.
                  
                  For the purpose of Transporting my Books of Record & Papers with safety, I want six strong hair Trunks well clasped and with good Locks—If such are to be had you will oblige me by the purchase of them.  In the margin is the Size which I think would answer best but if they should be smaller & of different sizes it matters but little—Mrs Washington will also thank you for three yards of black silk like the enclosed—it is to repair old gowns, consequently must be like them.
                  If you could make it convenient to pay Lewis Pintard Esqr. (I believe) of New York, Seventy two pounds Sterling for two Pipes of Old Madeira Wine just sent to Virginia for me by Messrs Searle & Co. of that Island I will immediately upon advice thereof, deposit the like sum with the difference of Exchange in Specie with Mr Smith & acknowledge it as a favor.
                  I have requested Mr Smith to furnish me with a state of my Acct in your Store at this place, which he has done, but the Articles which you purchased for me in New York are not included in it—Will you be so good as to let him have an Acct of these also that the whole may be discharged at the sametime as was my intention when I called upon him—Colo. Smith (at my request) sent me some Books &ca from New York wch I prayed him to call upon you for the payment of; and it is my wish that every thing which ought to go into my private Acct may be transmitted to Mr Smith of this place that the whole may be paid off at once, which I am desirous of doing without delay—Articles which you have been so good to furnish on Public acct for my use—in which I mean to include the Trunks now required—will compose a seperate Acct & payment thereof be obtained from the Financier.
                  In a former conversation, you seemed to be of opinion that Blankets in the Kings Stores when the Troops were upon the point of evacuating the City of New York might be had exceedingly low—should this be the case I would thank you for purchasing me 150 or two hundred of them if good and large.  Doe Linnens, Nails, Paints &ca (course Articles) still keep up their Prices?  With great esteem & regard I am Sir Yr Most Obedt & Hble Serv.
                  
                     Go: Washingon
                  
                  
                     P.S.  Should you be able to procure the Trunks which I have required in the body of this letter, I should be glad to have a Label (in brass or Copper) containing my name, & the year on each.
                     
                        in margin of first page
                     
                     Length: 3 feet 6 Inches Outside
                     Width: 1 foot 9 Inches
                     depth—1 foot 3 Inches
                  
                  
               